Citation Nr: 1126238	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  02-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of fracture of the left distal fibula prior to May 2, 2005, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for residuals of a left brachial plexus injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to January 1999.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied a compensable rating for a fracture of the left distal fibula.  In a July 2006 rating decision, the Veteran's disability rating was increased to 10 percent, effective May 2, 2005.  This matter is also on appeal from an April 2006 rating decision which denied a rating higher than 20 percent for residuals of a left brachial plexus injury

A January 2007 Board decision denied an increased rating for a fracture of the left distal fibula.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, a Memorandum Decision was issued and the Court entered Judgment vacating that part of the January 2007 Board decision that denied an increased rating for a fracture of the left distal fibula. The Court remanded the claim to the Board for readjudication consistent with its decision.

In January 2009, the Veteran appeared at a hearing before a Veterans Law Judge, who is no longer at the Board.  In March 2010, the Board contacted the Veteran and offered him the opportunity for another hearing conducted by a Veterans Law Judge who will decide his appeal.  That letter indicated that if the Veteran did not respond within 30 days, it would be assumed that he did not desire an additional hearing.

In June 2010, the Board issued a decision denying the Veteran's left fibula claim, and remanded the left brachial plexus claim for further development.  However, for the reasons detailed below, the Board's June 2010 decision must be vacated to the extent it denied the left fibula claim.  Further, for the reasons addressed in the REMAND portion of the decision below the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

(The issue of whether the June 2010 Board decision was the product of clear and unmistakable error (CUE) is addressed in a separate decision under a different docket number).


FINDINGS OF FACT

The June 2010 Board decision found that the Veteran did not respond to the March 2010 correspondence as to whether a new hearing was desired in this case.  However, the record reflects that the Veteran did respond within 30 days of that letter that a new hearing was desired in this case.


CONCLUSION OF LAW

The June 8, 2010, Board decision denying a compensable rating for residuals of fracture of the left distal fibula prior to May 2, 2005, and to a rating in excess of 10 percent thereafter, is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).    

In this case, as noted in the Introduction, the Veteran appeared at a hearing before a Veterans Law Judge in January 2009, who is no longer at the Board.  In March 2010, the Board contacted the Veteran and offered him the opportunity for another hearing conducted by a Veterans Law Judge who will decide his appeal.  That letter indicated that if the Veteran did not respond within 30 days, it would be assumed that he did not desire an additional hearing.  The June 2010 Board decision found that the Veteran did not respond to the March 2010 correspondence as to whether a new hearing was desired in this case.  However, the record reflects that the Veteran did respond within 30 days of that letter that a new hearing was desired in this case.  Specifically, the Board's correspondence is dated March 29, 2010, and the Veteran's response is date-stamped as having been received by the Board's mailroom on April 13, 2010.

In view of the foregoing, the Board finds that the June 2010 decision denied the Veteran due process of law.  Accordingly, the June 8, 2010, Board decision denying a compensable rating for residuals of fracture of the left distal fibula prior to May 2, 2005, and to a rating in excess of 10 percent thereafter, is vacated.


ORDER

The June 8, 2010, Board decision is vacated.


REMAND

In his April 2010 response, the Veteran indicated he wanted a new Board hearing in this appeal at his local RO (i.e., a Travel Board hearing).  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


